Citation Nr: 0600341	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  05-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fractured right ring finger.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran had verified active duty service from May 1996 to 
December 2003 and 7 months, 24 days, prior unverified active 
duty service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that granted service connection and assigned a 
noncompensable evaluation for residuals of fractured right 
ring finger.  

In November 2005, the appellant testified during a hearing 
held in Washington, D.C. before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.  At the 
conclusion of the hearing, the appellant submitted additional 
evidence, accompanied by a waiver of initial RO review of 
such evidence.  See generally, 38 C.F.R. § 20.1304 (2005).  

During the hearing, the veteran contended that her service-
connected right ring finger disability caused disability to 
the right hand and wrist.  Indeed, among the recently 
submitted evidence are private outpatient treatment records 
showing treatment for carpal tunnel syndrome and flexor 
tenosynovitis.  The records do not contain any opinion 
linking the hand and wrist condition to the veteran's 
service-connected right finger disability.  Accordingly, the 
issue of service connection for a right hand and wrist 
disability is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's right ring finger disability is manifested 
by stiffness, numbness, and flexion limited to 30 degrees.  

2.  The right ring finger disability is manifested by a 3-
centimeter scar that is not shown to be tender or painful 
upon objective examination.  

3.  Deformity of the right ring finger is present.  It does 
not approximate, however, amputation at the proximal 
interphalangeal joint.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a right ring finger fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.20, 4.71a, Diagnostic Codes 5227, 5230, 7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In January 2004, the appellant filed her claim seeking 
service connection for residuals of a right ring finger 
fracture.  In a January 2004 letter, the veteran was 
specifically advised by VA of what information and evidence 
was necessary to substantiate her claim, and informed as to 
what evidence VA would obtain on her behalf and of what 
evidence she was responsible for submitting.  The January 
2004 correspondence also suggested submitting any relevant 
evidence in her possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

Thereafter, a March 2004 rating decision granted entitlement 
to service connection for residuals of a right ring finger 
fracture.  The record reflects that the veteran was provided 
with notice of the March 2004 rating decision, and was 
provided with a Statement Of the Case in January 2005 which 
notified her of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

The Board notes that while the veteran was not specifically 
provided with the notice contemplated under 38 U.S.C.A. § 
5103(a) with respect to an increased initial evaluation for 
residuals of a right ring finger fracture, she was provided 
with 38 U.S.C.A. § 5103(a)-compliant notice with respect to 
the claim for service connection which ultimately led to the 
instant appeal.  The Board therefore finds that further 
notice under 38 U.S.C.A. § 5103(a) is not required.  See 
VAOPGCPREC 8-2003.  The Board is bound by the Precedent 
Opinions of the General Counsel.  38 U.S.C.A. §7104.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the Statement 
Of the Case informed the veteran of the information and 
evidence needed to substantiate her claim.  Moreover, and as 
noted above, the January 2004 correspondence adequately 
notified the veteran as to which evidence would be obtained 
by her and which evidence would be retrieved by VA.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which she authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was afforded opportunities to set forth 
her contentions during the hearing held before the 
undersigned Veterans Law Judge.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Background and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's right ring finger disability is rated as 
noncompensably disabling (0 percent) pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  Pursuant to such Diagnostic 
Code, any limitation of motion of the ring or little finger 
warrants a noncompensable evaluation.  

Pursuant to Diagnostic Code 5227, favorable or unfavorable 
ankylosis of the ring or little finger would also result in a 
noncompensable evaluation.  

Pursuant to Diagnostic Code 5155, amputation of the ring 
finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto warrants a 10 
percent evaluation.  

Finally, superficial scars that are painful on examination 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  A 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Id. at Note (2). 

In this case, the veteran's service medical records reflect 
that in January 2003, she sustained a crush injury to her 
right ring finger after a 5 ton tailgate fell upon it.  An x-
ray noted a subacute fracture of the distal phalanx of the 
fourth finger with medial and proximal displacement of the 
distal fragment.  The records note treatment of the wound 
with antibiotics and indicated that the wound underwent some 
vascular necrosis.  

During a VA examination in February 2004, the veteran 
reported constant stiffness in the finger.  Objectively, the 
finger had decreased sensation at the tip with a 3-centimeter 
scar along the middle phalanx of the finger.  Flexion was 
limited to 30 degrees.  Motion was not limited, however, due 
to pain, fatigue, weakness, or lack of endurance.  

A private examination in March 2005 revealed an obvious 
deformity of the right ring finger.  The veteran complained 
of numbness on the ring finger and less so on other fingers.  

During the hearing in November 2005, the veteran reported 
that the finger was constantly painful and stiff.  She 
described pain in the hand and stated that she relied upon 
her left hand to conduct activities of daily living.  

Upon review of the evidence, the Board finds that the 
veteran's right ring finger disability is characterized by 
limited motion, stiffness, numbness, and sensory deprivation.  
Subjectively, the veteran reports that the finger is painful.  
However, pain upon motion was not objectively confirmed 
during the VA examination in February 2004.  The Diagnostic 
Codes used to evaluate disabilities of the fingers are rather 
limited.  The Diagnostic Codes do not provide for compensable 
evaluations in cases of limited finger motion, as the case is 
here, or in cases of ankylosis of the finger.  As such, a 
compensable evaluation is not warranted pursuant to 
Diagnostic Codes 5230 or 5227.  

In addition, while the veteran's right ring finger is 
deformed at the tip, there is no competent evidence to 
suggest that the disability is comparable to amputation of 
the ring finger at the proximal interphalangeal joint or 
proximal thereto.  As such a compensable evaluation is not 
warranted pursuant to Diagnostic Code 5156.  

Finally, while there is evidence that the in-service injury 
resulted in a 3-centimeter scar, there is no competent 
evidence that the scar was tender or painful upon objective 
examination.  Rather, the examiner in February 2004 noted 
that the scar did not result in ulceration, inflexibility, 
exfoliation, hyperpigmentation, crusting, tissue loss, 
abnormal texture of iduration.  As such, a compensable 
evaluation is not warranted pursuant to Diagnostic Code 7804.  

The Board has also considered all other potentially  
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or  
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a compensable disability evaluation for the disability 
at issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the average 
industrial impairment from the disability at issue.  The 
veteran has not required frequent hospitalization for this 
disability and the manifestations of the disability are not 
in excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In making this finding, the Board again notes that the issue 
of service connection for a disability of the right hand and 
wrist is not addressed herein and is referred to the RO for 
appropriate development.  In sum, however, the Board finds 
that a compensable rating for the veteran's right ring finger 
disability is not warranted.  At no point during the appeal 
period does the evidence warrant the assignment of a 
compensable rating or warrant the assignment of "staged 
ratings" pursuant to Fenderson, supra.  Accordingly, the 
record does not present an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.  


ORDER

An initial compensable rating for residuals of a broken right 
ring finger is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


